PER CURIAM.
The state appeals from an order invalidating a sentence which the parties previously stipulated in a plea agreement would be imposed if, as actually occurred, the defendant violated the probation which was granted as a condition of suspending the sentence. We find no basis whatever for this ruling both because the sentence was not an illegal one and because the defendant could not properly be heard to contend otherwise after receiving the benefit of the bargain. See Madrigal v. State, 545 So.2d 392 (Fla. 3d DCA 1989). Accordingly, the order under review is reversed and the cause remanded for appropriate sentencing in accordance with the prior agreement and the applicable law. See Williams v. State, 594 So.2d 273 (Fla.1992).